DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is an Allowability Notice in response to the arguments and amendments filed 10/09/2020. Claims 1, and 3-15 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 14, line 8, “the blade outer air seal” has been changed to --a blade outer air seal--.
	The above changes to claim 14 has been made to provide proper antecedent basis for recited elements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: matter: The claims in the application are deemed to be directed to a nonobvious improvement over .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show a clip for attaching a shroud to a ring of a turbine engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745